968 F.2d 93
296 U.S.App.D.C. 357
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Vivian E. WARNER, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 91-1571.
United States Court of Appeals, District of Columbia Circuit.
July 6, 1992.

Before MIKVA, Chief Judge, and SILBERMAN and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the suggestions of mootness and the notices of voluntary dismissal with prejudice of appeal concerning RSA Markets 451, 472, 480, 558, and 594, it is


2
ORDERED that the appeal be dismissed with respect to the above-listed markets.


3
The Clerk is directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.